Citation Nr: 9902610	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for chondromalacia of 
the right knee, status post total patellectomy, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased rating for seizure disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from March 1981 to June 
1984.  

By rating decision dated in September 1995, the Regional 
Office (RO) granted the veterans claims for service 
connection for the seizure disorder and for bilateral 
chondromalacia of the knees.  A 10 percent rating was 
assigned for the seizure disorder and a noncompensable 
evaluation was assigned for the bilateral knee disability. 
Based on the receipt of additional evidence, including the 
report of the Department of Veterans Affairs (VA) examination 
in December 1995, the RO, by rating action in January 1996, 
assigned a 10 percent evaluation for chondromalacia of the 
right knee with a total patellectomy and a 10 percent 
evaluation for chondromalacia of the left knee.  The veteran 
has continued to disagree with the assigned evaluation for 
each of his service-connected disabilities.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. The veterans right knee disability is manifested by 
limitation of motion, pain and weakness.  

3. The veterans left knee disability is manifested by slight 
limitation of motion with mild patellar tilt.

4. The veteran had at least two minor seizures in six months, 
but there is no clinical evidence that he has at least 
five to eight minor seizures per week.

5. The veterans seizure disorder is manifested by several 
minor seizures per month.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for 
chondromalacia of the right knee, status post patellectomy 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.20, 4.71, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1998).

2. A rating in excess of 10 percent for chondromalacia of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (1998).

3. The criteria for a 20 percent evaluation for seizure 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic 
Code 8910 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The United States Court of Veterans Appeals (Court) 
has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected seizure 
disorder and bilateral knee disabilities are within the 
competence of a lay party to report and are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  An Increased Rating for Chondromalacia of the 
Right Knee, Status Post Patellectomy, and an 
Increased Rating for Chondromalacia of the Left 
Knee

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints involving knee 
pain.  He underwent several operative procedures, including 
an arthroscopy of the right knee, with patellar shaving in 
April 1982.  He was hospitalized in February 1983, and a long 
history of right knee pain was noted.  Following an 
arthroscopy, it was noted that he had mild Grade 1 
chondromalacia.  He underwent an excision of the plica of the 
left knee in January 1984.  When he was examined for a 
Medical Board in March 1984, it was reported that his medical 
history was remarkable for orthopedic problems involving the 
knees, with operative procedures.  Bilateral knee pain was 
noted on clinical evaluation of the lower extremities.  

VA medical records following the veterans discharge from 
service reflect treatment for his knees.  He underwent a 
bilateral lateral release in December 1984, as well as a 
Maquets procedure in January 1988 for persistent patellagia.  
An X-ray study of the right knee in March 1995 revealed mild 
degenerative arthrosis, particularly in the patellofemoral 
compartment.  An X-ray study of the left knee was normal.   

The veteran was examined by the VA in July 1995.  It was 
noted that he was unemployed because of multiple right knee 
surgeries with a recent removal of the patella.  An 
examination revealed that he was in some distress due to his 
knee.  He walked with crutches.  The examiner could not test 
the lower extremities due to the knee operation.  Reflexes 
were symmetrical.  There was no right knee jerk for obvious 
reasons.  A sensory examination, including pain and 
vibration, was intact.  No pertinent diagnosis was made.   

Based on the evidence summarized above, the RO, by rating 
action in September 1995, granted service connection for 
bilateral chondromalacia of the knees.  A noncompensable 
evaluation was assigned pursuant to the provisions of 
Diagnostic Codes 5099 and 5003 of the VA.s Schedule for 
Rating Disabilities.    

The veteran was again afforded a VA examination in December 
1995.  He related that he had undergone eight surgeries on 
the right knee, as well as one surgical procedure on the left 
knee.  He described having had a Bakers cyst removed from 
the right knee with the initial surgery.  He noted that he 
had undergone multiple patellar shavings, as well as a total 
patellectomy on the right knee in 1995.  The veteran 
described pain in both knees, associated with weakness, more 
marked on the right than on the left, and aggravated by 
activity, walking and standing, as well as changes in 
weather.  An examination revealed multiple postoperative 
surgical scars over the right knee, which were well healed 
and non-tender.  Range of motion of the right knee was from 0 
to 140 degrees.  There was crepitus and pain on both flexion 
and extension.  There was chronic effusion in the right knee, 
with diffuse tenderness over the anterior aspect of the knee.  
Range of motion of the left knee was from 0 to 140 degrees.  
There was crepitus and pain to a lesser degree noted on all 
motions.  Ligaments were intact in respect to both knees.  
There was tenderness in the left knee, both anteromedially 
and anterolaterally.  The right thigh measured 18 inches in 
circumference at the distal third, and the left measured 18 ½ 
inches.  Strength and flexion and extension of the right knee 
were estimated at 3/5 compared to 4/5 on the left.  The 
veteran was able to heel and toe walk fairly well.  He was 
able to do approximately 90 degrees of a knee bend.  An X-ray 
study of the right knee revealed an osteotomy defect within 
the anterior proximal right tibia.  There was no evidence of 
significant joint effusion.  The impressions were residuals 
of a total patellectomy of the right knee and chondromalacia 
of the left knee.     

By rating decision in January 1996, the RO assigned a 10 
percent evaluation for chondromalacia of the right knee, 
status post patellectomy, and a separate 10 percent 
evaluation for chondromalacia of the left knee.  These 
ratings were each pursuant to Diagnostic Codes 5014 and 5257.  

A VA orthopedic examination was conducted in December 1996.  
The veteran complained of bilateral knee pain, right much 
greater than left.  He had difficulty with stairs.  It was 
noted that his walking tolerance was about 10 minutes.  He 
did not use a cane.  He stated that the pain was 
parapatellar, mainly on the right.  He wore a brace which 
relieved some of the discomfort.  It was indicated that he 
was a student through vocational rehabilitation, and that he 
had retired as a certified nursing assistant.  The examiner 
observed that the veteran wore a knee brace; that his gait 
was antalgic; and that he was able to do a deep knee bend.  
On examination of the right knee, there was no patella, which 
was consistent with the surgical history, and which was 
confirmed by x-ray examination.  The range of right knee 
motion was from 0 to 120 degrees.  There was a prominent 
tibial tubercle, also secondary to a previous surgical 
procedure.  There was some palpable soft tissue medially as 
the knee was brought into full flexion.  Varus, valgus and 
anterior/posterior were stable.  There was 5/5 strength with 
pain at the extremes of exertion.  On examination of the left 
leg, there was a well-healed scar laterally where the lateral 
release was performed.  There was good motion, full, 0 to 120 
degrees.  There was positive patella tilt, which was 
described as mild on x-ray examination.  The patella was able 
to be brought parallel to the floor.  There was no 
crepitance.  Lachmans test was negative.

With respect to the right knee, the assessment was right knee 
pain, status post patellectomy for painful degenerative joint 
disease of the patellofemoral joint.  There were no 
limitations of range of motion secondary to pain.  There were 
functional limitations with the knee secondary to having the 
patella released, as well as having quadriceps atrophy from 
multiple surgeries and disuse.  Since the patella was absent, 
it decreased the leavor arm of the quadriceps muscle which 
caused weakness with things like rising from a chair and 
climbing stairs.  This would not limit as far as ordinary 
activities of daily living.  However, it would limit him as 
far as doing at vocational activities.  The examiner also 
indicated that it might limit his ability to walk long 
distances or stand for long periods of time.  The assessment 
concerning the left knee was that there were no signs of 
decreased range of motion or degenerative joint disease.  
There were no findings that would suggest any limitations 
with activities of daily living or employment.

Analysis

A 30 percent evaluation may be assigned for other impairment 
of either knee, including recurrent subluxation or lateral 
instability, which is severe.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent 
evaluation will be assigned.  Diagnostic Code 5257 (1998).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's knee disabilities are currently evaluated under 
the provisions of Diagnostic Code 5257.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown,    7 Vet. App. 411, 414 (1995).

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, it is believed 
that the veteran's bilateral knee disabilities are most 
appropriately rated pursuant to Diagnostic Codes 5260 and 
5261. 

A review of the record shows that when the veteran was 
examined by the VA in December 1995, it was indicated that he 
had full range of motion of the right knee, from the 0 to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1998).  It is 
significant to point out, however that pain and crepitus were 
noted on movement of the knee.  Similarly, at the time of the 
December 1996 examination, while the examiner described the 
range of motion of the right knee as full, the record 
indicates that it was only from 0 to 120 degrees, which 
establishes that there was slight limitation of motion.  Id.  
Pain at the extremes of exertion was demonstrated on strength 
testing.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 (1998) would warrant a 
higher rating.  See Spurgeon, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  In light of the 
examiners comments that there were functional limitations, 
and in view of the fact that he specifically indicated that 
the veteran had weakness resulting from his knee disability, 
the Board finds that the weight of the evidence supports the 
claim for a 20 percent rating for chondromalacia of the right 
knee, status post patellectomy. 

However, the findings do not support a rating in excess of 20 
percent for the right knee.  The findings clearly establish 
that there is only slight limitation of motion and some pain 
or weakness with some movements.  Accordingly, the Board 
finds that a 20 percent rating, but no higher, is warranted 
for the veteran's right knee disability.  

With respect to the left knee, the Board also concludes that 
the disability is most appropriately evaluated pursuant to 
Diagnostic Codes 5260 and 5261.  However, the Board concludes 
that a higher rating is not warranted at this time.  In this 
regard, the Board notes that the December 1995 VA examination 
demonstrated that there was full range of motion.  Although 
slight limitation of motion of the left knee was observed on 
the more recent VA orthopedic examination, the examiner 
specifically indicated that there were no findings which 
would result in any limitation of activity due to the left 
knee.  The evidence in support of the veterans claim for an 
increased rating for his left knee consists of statements he 
has made in his own behalf.  However, the medical findings on 
examination are of greater probative value and fail to 
demonstrate that his left knee disability is productive of 
more than slight impairment.  Therefore, a higher rating for 
chondromalacia of the left knee is not warranted. 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca, 8 Vet. App. 202.  
However, the recent VA examination failed to demonstrate the 
presence of pain or weakness in the left knee.  Therefore, a 
higher rating is not warranted under these provisions.

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
concluded that Diagnostic Code 5257 provides for evaluation 
of instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability but to X-ray findings and 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.)  
The General Counsel concluded that the reference to DC 5200 
etc. associates Diagnostic Code 5003 with the diagnostic 
codes involving limitation of motion.  Since Diagnostic Code 
5257 is not among these codes, it is not thereby associated 
with Diagnostic Code 5003.  See also Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Thus, the General Counsel, noting the 
Courts determination in Esteban v. Brown, 9 Vet. App. 259, 
261-62 (1994) indicated that Court precedent supports the 
availability of separate ratings under Diagnostic Code 5257 
and Diagnostic Code 5003.  Nevertheless, the General Counsel 
opinion also noted that a separate rating must be based on 
additional disability.  Where additional disability is 
shown, the General Counsel noted that a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and the opposite is also true.  

In this case, the Board finds that a separate rating for the 
veteran's service-connected knee disabilities under 5257 is 
not warranted.  In this regard, it is noted that the medical 
evidence fails to demonstrate the presence of recurrent 
instability or lateral subluxation of either knee.  
Accordingly, there is no basis on which a separate evaluation 
pursuant to Diagnostic Code 5257 may be assigned. 

II.  An Increased Rating for Seizure Disorder 

Factual background

A Medical Board examination in March 1984 reveals that the 
veteran suffered a major motor seizure in May 1983 following 
general anesthesia and was started on Dilantin at that time.  
He also commented on multiple episodes which sounded near 
syncopal.  An electroencephalogram and a CT scan at that time 
were normal.  In view of the veterans one episode of a 
generalized major motor seizure which was witnessed and which 
was following general anesthesia, it was felt that he was a 
reasonable candidate for tapering and discontinuing his 
seizure medication, and avoiding excessive stress.  In 
December 1983, the Dilantin was tapered and finally 
discontinued, and he took his last dose of it in January 
1984.  About one week later, he again experienced a major 
motor seizure with multiple episodes of near syncope.  At 
that time, the Dilantin was reinstituted, and the veteran had 
been free of seizure activity and syncopal-type activity 
since that time.  The impression was complex partial seizure 
disorder with generalization and occasional generalized major 
motor seizures, controlled on Dilantin. 

A VA examination for epilepsy was conducted in July 1995.  It 
was noted that the veterans clinical file had been reviewed 
and revealed that an electroencephalogram in 1995 was 
consistent with complex partial seizures.  The veteran 
related that since the initial seizure in service, he had 
experienced episodes where he would stare, stop speaking, and 
be unable to hear what was said, and that these episodes 
lasted for seconds.  He had had at least one other episode of 
generalized seizure activity.  The seizures had been under 
control for approximately one year.  Following an 
examination, the diagnosis was mixed seizure disorder, 
primarily manifested by complex partial seizures, well-
controlled, on medication.  

Based on this evidence, the RO, in a rating decision in 
September 1995, granted service connection for seizure 
disorder, and assigned a 10 percent evaluation under the 
provisions of diagnostic Code 8910.  

The veteran was again afforded a VA examination for epilepsy 
in December 1996.  He related that following his first 
seizure, he had had no further incidents of such an episode 
with loss of consciousness and generalized shaking.  He had, 
however, had smaller events which were characterized as 
always being preceded by an aura.  The aura would be that he 
would hear muffled sounds, his vision would be somewhat 
dimmed, and apparently he then blacked out for several 
seconds to less than a minute.  He would not fall to the 
ground during these events.  His wife, who accompanied the 
veteran to the examination, stated that he usually had a 
blank stare on his face.  She did not describe any facial 
automatism, but said that he would have occasional drooling.  
After these episodes, he was a little confused, with 
occasional complaints of a headache.  It was also noted that 
he would be sleepy and would require that he nap.  These 
occurred several times every month.  He currently was taking 
Dilantin.  A neurological evaluation showed that extraocular 
movements were intact.  The veteran had a mild lateral gaze 
nystagmus bilaterally, secondary to Dilantin.  The examiner 
reviewed the veterans chart and noted that a CT scan of the 
head in May 1995 was without evidence of intracranial 
pathology.  The impression was seizure disorder, by history, 
most likely complex partial with secondary generalization.  





Analysis

Epilepsy, grand mal.                                                   
Rate under the general rating formula for major 
seizures.                  
Note (1): A major seizure is characterized by the 
generalized              
tonic-clonic convulsion with unconsciousness.                             
Note (2): A minor seizure consists of a brief 
interruption in              
consciousness or conscious control associated with 
staring or             
rhythmic blinking of the eyes or nodding of the head 
("pure"            
petit mal), or sudden jerking movements of the arms, 
trunk, or            
head (myoclonic type) or sudden loss of postural control                  
(akinetic type).                                                          

General Rating Formula for Major and Minor Epileptic 
Seizures:             
Averaging at least 1 major seizure per month over the 
last         	100%   
year.                                                                   

Averaging at least 1 major seizure in 3 months over the 
last        	80%
year; or more than 10 minor seizures weekly.                            

Averaging at least 1 major seizure in 4 months over the 
last        	60%   
year; or 9-10 minor seizures per week.                                  

At least 1 major seizure in the last 6 months or 2 in 
the last      	40%   
year; or averaging at least 5 to 8 minor seizures 
weekly.               

At least 1 major seizure in the last 2 years; or at 
least 2         		20%   
minor seizures in the last 6 months.                                    

A confirmed diagnosis of epilepsy with a history of 
seizures.      	10%   
Note (1): When continuous medication is shown necessary 
for the            
control of epilepsy, the minimum evaluation will be 10 
percent.           
This rating will not be combined with any other rating 
for                
epilepsy.                                                                 
Note (2): In the presence of major and minor seizures, 
rate the            
predominating type.                                                       
Note (3): There will be no distinction between diurnal 
and                 
nocturnal major seizures.

During the most recent VA examination conducted to evaluate 
the severity of his seizure disorder, the veteran related 
that he was experiencing episodes which appear to be minor 
seizures several times a month.  During these episodes, he 
would apparently lose consciousness for at least a few 
seconds.  These episodes were corroborated by his wife.  The 
Board concludes, accordingly, that the evidence demonstrates 
that the frequency of the veteran's seizures warrants a 20 
percent rating.  However, even the veteran has not reported 
that his seizures have occurred with sufficient frequency as 
to warrant a 40 percent evaluation.  

In addition, the clinical presentation of the veteran's knee 
disabilities or his seizure disorder is neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
The record, however, does not reflect frequent periods of 
hospitalization due to any of these conditions or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards which are 
based on average impairment of employment.  The Board finds, 
accordingly, that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. at 197-198.  Therefore, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for increased VA benefits on an extraschedular basis.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased rating for chondromalacia of the right knee, 
status post patellectomy, is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

An increased rating for chondromalacia of the left knee is 
denied.

An increased rating for a seizure disorder is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
